DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 40, 50-52 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 37, 50-52, the term “substantially” renders the claimed limitation unclear. The originally filed specification does not provide any guidance or special definition for the term “substantially” and therefore it is unclear as to what the limitations: “an initial resistance value substantially higher than a subsequent resistant value” (claim 37), “such that a substantially constant impedance level is maintained…” (Claims 50, 51) and “applying a substantially constant current to the patient” (claim 52) mean.
In claims 40, the term “approximately” renders the claimed limitation unclear. The originally filed specification does not provide any tolerances, guidance or special definition for the term “approximately” and therefore it is unclear as to what the limitation: “providing an approximately constant current …” means.
In claim 56, the term “if” in the limitation “ replacing a recent estimate of the patient's transthoracic impedance with an older estimate of the patient's transthoracic impedance if “the difference between impedance levels measured by the plurality of measurement techniques exceeds a particular threshold” renders the claim unclear since it raises question what happens if the difference between impedance levels measured by the plurality of measurement techniques does not exceed a particular threshold. It is suggested to replace the term “if” with “when”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 36, 42-47, 51, 52, 54-56 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elabbady et al (U.S. Patent Number : US 5999852, hereinafter “Elabbady”- APPLICANT CITED).
Regarding claim 36, Elabbady teaches a defibrillator (e.g. Abstract, 10 Fig 2)  for treating cardiac arrhythmia, the defibrillator comprising: 

at least one processor (e.g. 23 Fig 2)  and memory (e.g. 21 Fig 2) configured to perform operations comprising: 
providing an alternating electrical signal to the patient via the at least two electrodes, estimating a transthoracic impedance of the patient from the alternating electrical signal (e.g. Col. 7 line 43- col 8 line 31, i.e. low amplitude high frequency pulses current is provided and multiple measurements of transthoracic impedance TTI using the impedance measurement circuit 11), selecting a resistor schedule for controlling discharge of the charge storage device based on the estimated transthoracic impedance from the alternating electrical signal (e.g. col. 6 lines 64- col. 7 lines 5, Col 10 line 9 to col 29, i.e.  a look up table is created using a model, various levels of patient TTI, resistance and capacitance values of the defibrillator and patient, Note the claim does not recite what the resistor schedule comprises and the look up table is considered as a resistor schedule since the impedance, capacitance and resistance values are taken into consideration), and applying the resistor schedule during discharge of the charge storage device to control a shape of a defibrillation waveform in providing electrotherapy to the patient (e.g. Col. 6 line 49 – col. 7 line 5, col. 4 lines 64- col. 5 line 10 i.e. the TTI is used to control shape and the look up table is used to control shape of the defibrillation waveform applied to the patient).  
Regarding claims 42 and 43, Elabbady teaches charging a charge storage device to a target voltage level based on the transthoracic impedance and the target 
Regarding claims 44 and 45, Elabbady teaches estimating the transthoracic impedance comprises executing multiple measurements (e.g. Col.11 lines 30 -62, i.e. a second measurement of patient TTI is made during delivery and compared with pre-delivery TTI measurement) sampled from the alternating electrical signal and  applying the resistor schedule comprises attaining multiple impedance samples over a period of time and performing a statisticalApplication No. : 16/411,217 Filed: May 14, 2019 Page: 4of7calculation of the transthoracic impedance of the patient based on the attained multiple impedance samples over the period of time (e.g. Col.11 lines 30 -62, i.e. a second measurement of patient TTI is made during delivery and compared  based on a threshold).  
Regarding claim 46, Elabbady teaches that the alternating electrical signal comprises a frequency of between 10-200 kHz (e.g. Col. 7 lines 55-58 i.e. pulses are generated at a frequency of upto 50KHz preferably around 25 kHz).  
Regarding claim 47, Elabbady teaches estimating the transthoracic impedance comprises measuring voltage across the patient (e.g.  Col. 7 lines 58-67, i.e.  The impedance measuring circuit 11 measures the voltage).  
Regarding claim 51, Elabbady teaches the transthoracic impedance comprises one of a plurality of transthoracic impedances corresponding to a plurality of cardiopulmonaryApplication No. : 16/411,217 Filed: May 14, 2019Page: 5of7resuscitations, such that a substantially constant impedance level is maintained across the plurality of cardiopulmonary resuscitations (e.g. col. 8 lines 4-31 i.e. “measurement of TTI may also be accomplished during prior defibrillation pulses … it may be advantageous to combine TTI made during prior defibrillation pulses…”).  
Regarding claim 52, Elabbady teaches applying the resistor schedule comprises applying a substantially constant current to the patient through the at least two electrodes (e.g. Col. 12 line62 –col 13 line 6, i.e. the voltage is varied based on the TTI and the current is kept constant).  
Regarding claim 54, Elabbady teaches estimating the transthoracic impedance comprises applying a plurality of measurement techniques (e.g. Col. 6 lines 35-38, Col. 7 lines 47-51, col. 78 lines 4-31, using different measurement techniques and combining TTI measurements before defibrillation and during defibrillation).  
Regarding claim 55, Elabbady teaches wherein a difference between impedance levels measured by the plurality of measurement techniques is used to generate an indicator of a coupling of the at least two electrodes (e.g. Col.11 line 63- col 12 line11. i.e. If the second measure of the TTI varies over a threshold indicating a short or open connection, the defibrillator does not allow discharge or discharges the energy into an energy dump and since the energy is not applied, it is considered as an indicator of the coupling of the two electrodes).
Regarding claim 56, Elabbady teaches estimating the transthoracic impedance comprises replacing a recent estimate of the patient's transthoracic impedance with an older estimate of the patient's transthoracic impedance if the difference between impedance levels measured by the plurality of measurement techniques exceeds a particular threshold (e.g. col. 11, lines 30-62, the TTI is measured again and the difference is and compared to a threshold and adjusted with the older TTI).  
Regarding claim 59, Elabbady teaches the charge storage device is configured to administer the electrotherapy to the patient through at least two electrodes (e.g. 27a,b .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.























Claims 48, 49, 57 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Elabbady et al (U.S. Patent Number: US 5999852, hereinafter “Elabbady” - APPLICANT CITED) in view of Rosenberg et al (U.S. Patent Application Publication Number: US 2012/0221069 A1, hereinafter “Rosenberg” - APPLICANT CITED).
Regarding claim 48, 49  and 57, Elabbady teaches the invention as claimed but does not specifically teach that the transthoracic impedance is estimated using multiple frequencies of the alternating electrical signal or that at least two defibrillation energies or current settings are used with the multiple frequencies to estimate an expected impedance. Rosenberg teaches a defibrillator device (e.g. [0104]) configured to detect 
Regarding claim 53, Elabbady teaches the invention as claimed but does not specifically teach that estimating the transthoracic impedance comprises calculating both real and complex values for a lumped circuit model to estimate values of lumped circuit elements of at least one organ of the patient. Rosenberg teaches a defibrillator device wherein the estimating impedance (e.g. [0104]) comprises calculating both real and complex values (e.g. [0066], i.e. the impedance value will have real and imaginary parts) for a lumped circuit model to estimate values of lumped circuit elements of at least one organ of the patient. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the impedance detection configuration of Elabbady to further include an impedance detection configuration wherein both real and complex values are calculated for the transthoracic impedance as taught by Rosenberg in order to provide the predictable results of improved and a more accurate detection of the transthoracic impedance.
Claims 58 are rejected under 35 U.S.C. 103 as being unpatentable over Elabbady et al (U.S. Patent Number: US 5999852, hereinafter “Elabbady”) in view of Walker et al (U.S. Patent Number: US 7047072 B2, hereinafter “Walker”).
Regarding claim 58, Elabbady teaches the invention as claimed but does not specifically teach that the transthoracic impedance is processed for determining likelihood of success of the application of electrotherapy to the patient.   Walker teaches a defibrillator device that measures transthoracic impedance and applies a voltage level adjustment function to the TTI to determine voltage level adjustment for applying therapy to the patient (e.g. Abstract, Fig 5) and therefore they teach transthoracic impedance is processed for determining likelihood of success of the application of electrotherapy to the patient.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the defibrillator device of Elabbady to further include processing of the transthoracic impedance for determining likelihood of success of the application of electrotherapy to the patient as taught by Walker in order to provide the predictable results of improved and a more customized stimulation for better outcome of therapy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9579514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a defibrillator comprising: at least two electrodes and a charge storage device for administering electrotherapy to a patient via the at least two electrodes; and a processor and memory configured to perform operations comprising: providing an alternating electrical signal to the patient via the at least two electrodes, estimating a transthoracic impedance of the patient from the alternating electrical signal, selecting a resistor schedule for controlling discharge of the charge storage device based on the estimated transthoracic impedance from the alternating electrical signal, and applying the resistor schedule during discharge of the charge storage device to control a shape of a defibrillation waveform in providing electrotherapy to the patient which is similar to the claims of  U.S. Patent No. 9579514 which are also directed to a computing device comprising: a memory configured to store instructions;  and a processor to execute the instructions to perform operations comprising: providing an alternating electrical signal to a patient through at least a pair of electrodes, determining transthoracic impedance of the patient from a measurement associated with the applied alternating electrical signal, identifying, from the transthoracic impedance, a sequence of resistance values for controlling the discharge of a charge storage device located external to the patient, and controlling the discharge of the charge storage device using the identified sequence of resistance values by combining the transthoracic impedance with a respective resistance value of the sequence of resistance values to provide a substantially constant impedance level. U.S. Patent No. 9579514 recite similar limitations as recited in the current application. 
Claims 36-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9950183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a defibrillator comprising: at least two electrodes and a charge storage device for administering electrotherapy to a patient via the at least two electrodes; and a processor and memory configured to perform operations comprising: providing an alternating electrical signal to the patient via the at least two electrodes, estimating a transthoracic impedance of the patient from the alternating electrical signal, selecting a resistor schedule for controlling discharge of the charge storage device based on the estimated transthoracic impedance from the alternating electrical signal, and applying the resistor schedule during discharge of the charge storage device to control a shape of a defibrillation waveform in providing electrotherapy to the patient which is similar to the claims of  U.S. Patent No. 9950183 which are also directed to a system comprising  a defibrillator;  a memory configured to store instructions;  and a processor to execute the instructions to perform operations comprising: providing two or more alternating electrical signals with different characteristics to a patient through at least a pair of electrodes, determining a patient's impedance from a measurement associated with the two or more alternating electrical signals, wherein both real and complex values are calculated for the patient's impedance, and providing an output representing a patient characteristic based on at least one of the real and complex values calculated for the patient's impedance. U.S. Patent No. 9950183 recite similar limitations as recited in the current application. 
Claims 36-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10335605. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a defibrillator comprising: at least two electrodes and a charge storage device for administering electrotherapy to a patient via the at least two electrodes; and a processor and memory configured to perform operations comprising: providing an alternating electrical signal to the patient via the at least two electrodes, estimating a transthoracic impedance of the patient from the alternating electrical signal, selecting a resistor schedule for controlling discharge of the charge storage device based on the estimated transthoracic impedance from the alternating electrical signal, and applying the resistor schedule during discharge of the charge storage device to control a shape of a defibrillation waveform in providing electrotherapy to the patient which is similar to the claims of  U.S. Patent No. 9579514 which are also directed to a defibrillation system for treating cardiac arrhythmia, comprising: a defibrillator having at least two electrodes and a charge storage device for administering electrotherapy, wherein the charge storage device is configured to administer the electrotherapy to a patient through the at least two electrodes and is configured to be located external to the patient;  a memory associated with the defibrillator and configured to store instructions for operation of the defibrillator;  and a processor associated with the defibrillator and configured to execute the instructions to perform operations comprising: providing an alternating electrical signal to a patient U.S. Patent No. 10335605 recite similar limitations as recited in the current application. 
 While no prior art rejection has been applied for claims 37-41 and 50, they are not indicated as allowable due to the double patenting rejections discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 Lopin et al (U.S. Patent Number: US 5769872) teaches a defibrillator comprising an impedance sensor for sensing impedance of the patient and controlling the resistance of the resistive circuit during discharge (e.g. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792